Case: 16-12356   Date Filed: 11/03/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-12356
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:15-cr-00077-JRH-BKE-16


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MICHAEL SASSNETT,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (November 3, 2017)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Brendan Fleming, appointed counsel for Michael Sassnett in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 16-12356    Date Filed: 11/03/2017   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Sassnett’s conviction and sentence are AFFIRMED.




                                         2